Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 14, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161638(74)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  MICHAEL WHITE, Personal Representative                                                               Elizabeth T. Clement
  of the ESTATE OF DARLA WHITE                                                                         Megan K. Cavanagh,
                                                                                                                        Justices
              Plaintiff-Appellant,
                                                                    SC: 161638
  v                                                                 COA: 346921
                                                                    Saginaw CC: 18-037070-CH
  DONALD KNAPP, JR., and KORAL KNAPP,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before September 10, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 14, 2020

                                                                               Clerk